Citation Nr: 0207361	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  96-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a temporary total rating beyond November 1, 
1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in December 
2000, a transcript of which is of record.

As an additional matter, the Board notes that the veteran 
indicated in a December 2000 statement that his service-
connected hearing loss has gotten worse, and that he wanted 
to reopen this claim.  Since the evidence on file does not 
show that this claim was adjudicated below, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  A temporary total rating for convalescent purposes has 
been established for service-connected perforation of the 
right tympanic membrane for the period from July 1, 1994, to 
October 31, 1994, with the prior schedular rating restored 
effective November 1, 1994.

3.  The veteran underwent a right tympanoplasty on July 1, 
1994.  However, he continued to experience right ear problems 
following this procedure, and underwent additional surgery on 
November 18, 1994.

4.  Medical records dated November 21, 1994, indicate that 
the veteran would be able to return to work on November 29, 
1994.

5.  Although the veteran has testified that he did not 
actually return to work until January 1995, no medical 
opinion or other corroborating evidence is on file to support 
a finding that he was unable to return to work as of November 
29, 1994.


CONCLUSION OF LAW

The veteran is entitled to an extension of his temporary 
total rating for convalescent purposes through November 30, 
1994, with the prior schedular rating being restored 
effective December 1, 1994.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.30 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
correspondence, including the March 1995 Statement of the 
Case and the various Supplemental Statements of the Case.  
This includes the requirements for a temporary total rating 
under 38 C.F.R. § 4.30.  Additionally, the RO informed the 
veteran by correspondence dated in November 1998 that he 
should submit evidence from his employer that he did not work 
during the period from October 15, 1994, through November 18, 
1994.  Further, the RO specifically addressed the 
applicability of the VCAA to this case by correspondence sent 
to the veteran in March 2001.  In pertinent part, this 
correspondence informed the veteran of the evidence he needed 
to submit to support his claim, and what evidence VA would 
request.  Moreover, it does not appear that the veteran has 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  The record reflects that the service connection 
was established for perforation of the veteran's right 
tympanic membrane by a September 1972 rating decision.  A 
noncompensable (zero percent) rating was assigned, effective 
July 27, 1972.

The veteran contends that following surgery on his service-
connected perforation of the right tympanic membrane on 
November 18, 1994, he was unable to return to work until 
January 1995.  Consequently, he believes an extension of the 
temporary total rating for convalescent purposes should be 
extended beyond November 1, 1994.

In November 1994, the veteran submitted a claim for a total 
evaluation due to surgeries he had had at the VA, as well as 
physician directed convalescence.  It was noted that he had 
surgeries on July 1, 1994, and November 18, 1994, and that he 
was on convalescent leave until November 29, 1994.

VA medical records were subsequently obtained which show that 
the veteran underwent right tympanoplasty on July 1, 1994.  
However, records following this surgery continue to note 
complaints of right ear problems.  In pertinent part, records 
dated October 5, 1994, note that the veteran had work leave 
filled out through October 14, but still had small 
perforation of the right tympanic membrane, and that he might 
need revision.  Records dated October 14, 1994, note that the 
veteran reported his problems were debilitating at work.  
Assessment was continued perforation status-post 
tympanoplasty, consider revision.  Follow-up records from 
November 4, 1994, note that revision was tentatively 
scheduled for November 18.

The veteran subsequently underwent revision of the right 
tympanoplasty on November 18, 1994.  Pre- and post-operative 
diagnosis was perforation of the right tympanic membrane.  
Records dated November 21, 1994, note that the incision was 
healing well, without symptoms of infection.  The sutures 
were to be removed on November 28.  Moreover, it was stated 
that he could return to work on November 29.  Records dated 
November 28, 1994, note follow-up treatment, and that the 
incision continued to be healing well without symptoms of 
infection.

By a December 1994 rating decision, the RO assigned a 
temporary total rating based on required convalescence for 
the period from July 1, 1994, to September 30, 1994, with the 
noncompensable schedular rating restored effective October 1, 
1994.  With respect to the November 18, 1994, surgery, the RO 
found that the evidence did not show that the surgical 
procedure required a period of convalescence of at least one 
month.  The RO referred to the November 21, 1994, medical 
records which stated that return to work was permitted on 
November 29, 1994, in support of this decision.

Records dated December 23, 1994, note that the tympanic 
membrane was intact, but that there was inflammation.  
Impression was satisfactory post-op, but a bit inflamed.  
Subsequent records from February 1995 indicate that the 
veteran was scheduled for a routine follow-up appointment 
regarding his November 1994 surgery, but that this 
appointment had to be rescheduled.  Records dated in March 
1995 note that the retraction of the perforation of the 
tympanic membrane was intact.

A May 1995 VA audio-ear disease examination report noted that 
the veteran had surgery in July 1994 for perforated tympanic 
membrane.  It was further noted that post-operatively he 
developed recurrence of the perforation which was identified 
several weeks after the surgery.  There was no evidence of 
associated infection.  The veteran did complain of ear pain 
for several weeks to months following the operation, but this 
pain did not appear to be associated with any infections 
process.  Moreover, it was noted that while he had recurrence 
of his perforation, there was no complaining of severe pain.  
It was noted that he was given work leave from October 5 to 
14, 1994.  Nevertheless, in November he had a revision of his 
tympanoplasty.  However, it was stated that in March he was 
noted to have no persistent perforation and was doing well.

Audiology clinic records dated later in May 1995 note, in 
part, that the veteran had tympanoplasty performed in 
November 1994, and obtained medical clearance March 20, 1995.  
The Board also notes that the medical records reflect that 
the veteran underwent a right spermatocelectomy in August 
1995, as well as an angiogram with angioplasty and repair of 
right iliofemoral dissection in November 1995.  However, none 
of the medical records on file for the period following 
November 21, 1994, contain any additional findings as to when 
the veteran was able to return to work following the November 
1994 procedure.

By an April 1996 rating decision and concurrent Supplemental 
Statement of the Case, the RO extended the temporary total 
rating to October 31, 1994, with the noncompensable schedular 
rating being restored effective November 1, 1994.  

At the December 2000 personal hearing, it was noted that the 
veteran had surgery on his right ear on July 1, 1994, and 
November 18, 1994.  The veteran testified that he did not 
actually return to work until after Christmas, in the middle 
of January 1995.  He also noted that he received medical 
treatment from VA during this period.


Legal Criteria.  A total disability rating (100 percent) will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.

A total disability rating following hospital discharge or 
outpatient release may be assigned, effective from the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release, where the treatment of a service-connected 
disability results in: (1) Surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.  Further, extensions of 1, 
2, or 3 months may be made beyond the initial 3 month period.  
38 C.F.R. § 4.30(b).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995).

The Court has also held that the criteria contained in 
38 C.F.R. § 4.30 for a temporary total disability rating for 
convalescence requires that a report, rendered near the time 
of a hospital discharge or outpatient release, which 
indicates that a surgical procedure had been performed that 
would require at least one month for the veteran to return to 
a healthy state.  The Court also noted that it would be 
proper for a later medical opinion, issued close to the time 
of discharge or release, to explain how long a period of 
convalescence would have been needed.  Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail 
in-home recovery, and that a determination about whether a 
one-month period of convalescence is needed after a surgical 
procedure is a finding of fact.  


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an extension of his temporary total 
rating for convalescent purposes to November 30, 1994, with 
the prior schedular rating being restored effective December 
1, 1994.

As an initial matter, the Board notes that the evidence does 
not show that either the July 1994 or the November 1994 
surgery required hospitalization for a period in excess of 21 
days.  Therefore, the provisions of 38 C.F.R. § 4.29 are not 
applicable in the instant case.

The Board notes that there does not appear to be any dispute 
that the veteran's July 1, 1994, right tympanoplasty required 
a period of convalescence inasmuch as he has been granted a 
temporary total rating for this purpose through October 31, 
1994.  Moreover, as noted above, the medical records reflect 
that the veteran continued to have right ear problems 
following the July 1994 procedure.  The October 14, 1994, 
records noted that the veteran reported these problems were 
debilitating at work.  Further, the medical records reflect 
that revision of the tympanoplasty was considered in October 
1994, and the veteran subsequently underwent such a procedure 
on November 18, 1994.  Since the November 1994 procedure was 
for revision of the prior surgery of July 1994, it appears 
that such treatment was part of the convalescence for this 
initial surgery.  Additionally, it is noted that the medical 
evidence indicates that the veteran was unable to return to 
work until at least 10 days following the November 1994 
procedure.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to extension of the temporary 
total rating for the month of November 1994 under the 
provisions of 38 C.F.R. § 4.30.

The Board now turns to the issue of whether the veteran is 
entitled to an extension of the temporary total rating beyond 
November 30, 1994.

As indicated above, the only medical opinion regarding when 
the veteran would be able to return to work following the 
November 1994 right tympanoplasty are the medical records 
dated November 21, 1994.  These records found that he would 
be able to return to work on November 29, 1994.  Although the 
veteran testified that he did not actually return to work 
until January 1995, there is no medical opinion or other 
corroborating evidence to this effect.  No such evidence is 
shown by the follow-up records of December 1994 or March 
1995.  In fact, the December 1994 follow-up records noted 
that, despite the evidence of inflammation, the veteran had 
satisfactory post-op.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran is entitled to an extension of his temporary 
total rating under 38 C.F.R. § 4.30 beyond November 30, 1994, 
and that the prior noncompensable schedular rating should be 
restored effective December 1, 1994.



ORDER

Entitlement to an extension of his temporary total rating for 
convalescent purposes through November 30, 1994, with the 
prior schedular rating being restored effective December 1, 
1994, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

